Name: 91/147/EEC: Commission Decision of 19 March 1991 adopting protective measures against cholera in Peru in respect of imports
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  plant product;  America
 Date Published: 1991-03-20

 Avis juridique important|31991D014791/147/EEC: Commission Decision of 19 March 1991 adopting protective measures against cholera in Peru in respect of imports Official Journal L 073 , 20/03/1991 P. 0035 - 0036COMMISSION DECISION of 19 March 1991 adopting protective measures against cholera in Peru in respect of impots (91/147/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Comunity from third countries (1), and in particular Article 19 (1) thereof. Whereas, in accordance with Article 19 of Directive 90/675/EEC, the necessary decisions must be adopted in particular in respect of imports of certain products from third countries where any phenomenon likely to present a serious threat to livestock or public health appears or is spreading; Whereas an epidemic of cholera is developing in Peru; whereas that disease presents a serious threat to public health and whereas the cholera vibrio may also contaminate fruit and vegetables; Whereas a mission of Community experts has visited Peru in order to exaine the situation and to consider the guarantees necessary to forestall the risk of cholera being introduced into the Community; Whereas, in view of the observations made during that mission, a Community measure must be taken urgently; whereas the national measures already adopted in certain Member States point to broad agreement in favour of the adoption of specific measures; whereas, in order to ensure the application of a uniform measure, the Commission has resolved to adopt this decision; Whereas imports of fruit and vegetables originating or coming from Peru should be prohibited; whereas, however, such a prohibition must not apply on the one hand to certain consignments covered by appropriate guarantees given by the official authorities in Peru and on the other hand to dry products and to products which are not likely to be carriers of contamination agents on account of their acidity; Whereas the abovementioned guarantees are to apply without prejudice to the conditions applicable to imports from Peru had this exceptional situation not arisen; Whereas provisions should be laid down to ensure that effective checks are conducted on products accompanied by certificates in the Member State where they are intended to be released for consumption and there should be a review of the provisions of this Decision where a check on import reveals the presence of the cholera vibrio, HAS ADOPTED THIS DECISION: Article 1 The Member States shall prohibit imports originating in or coming from Peru of: - fruit and vegetables covered by Regulation (EEC) No 1035/72 (1) and 827/68 (2), - processed fruit and vegetable products covered by Regulation (EEC) No 426/86 (3), - bananas covered by CN code 0803 with the exception of dry fruit and products with a pH value of less than 4,5. Article 2 However, the prohibition laid down in Article 1 shall not apply to consignments of fruit and vegetable products originating in Peru and accompanied by the following documents: 1. an official certificate issued by CERPER giving the following: - the number and date; - a description of consignment and nature of treatment; - the name and address of factory; - an attestation that the factory meets the health conditions required to ensure proper hygiene in handling and in particular that it has a system for the chlorine treatment of waste water; - an attestation that the factory is subject to a stringent inspection regime by agents of CERPER and that all the hygiene conditions regarding processing, packaging and presentation are complied with; - the number of the analysis attestation issued by the Ministry of health; - the signature of an official representative of CERPER; 2. a numbered and dated certificate issued by the Peruvian Ministry of Health testifying to the absence of contamination by the cholera vibrio of the products in the consignment exported. Article 3 The Member States shall prohibit the re-dispatch to the territory of other Member States of the products referred to in Article 2 unless those products enter a port or airport, are destined for another port or airport which has an inspection post and are exported, as the case may be, by sea or air. Article 4 If the authorities of the Member States discover the presence of the cholera agent during a check on import, they shall so inform the Commission and the other Member States forthwith, without prejudice to measures to be taken in respect of the contaminated consignment. Article 5 The Commission shall monitor developments in the situation and this Decision shall be amended immediately in the light of such developments and in particular in the case provided for in Article 4. Article 6 This Decision is addressed to the Member States. Done at Brussels, 19 March 1991. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 118, 20. 5. 1972, p. 1. (3) OJ No L 151, 30. 6. 1968, p. 16. (4) OJ No L 49, 27. 2. 1986, p. 1.